DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/24/2022 has been entered.

Status
Claims 1-13, 15-26 and 30-38 are pending, Claims 2, 3 and 10 are withdrawn. Therefore, Claims 1, 4-9, 11-13, 15-26, and 30-38 are presented for examination. 

Election/Restrictions
Applicant elected with traverse of a method treating both autism spectrum disorder (ASD) and symptoms of ASD in a subject with ASD, squalamine, oral administration, and about 1-500mg as the dose in the reply filed on 10/02/2020. 

Priority
This application claims the priority benefits under 35 USC § 119 to U.S. provisional Application No. 62/714,470, filed August 3, 2018; U.S. provisional Application No. 62/714,468, filed August 3, 2018; and U.S. provisional Application No. 62/789,439, filed January 7, 2019.

Information Disclosure Statement
No Information Disclosure Statement(s) was filed with Applicant’s current response..

Declaration filed under 37 C.F.R. § 1.132
The Zasloff and Barbut declaration filed on 1/24/2022 is acknowledged. 

Withdrawn Claim Rejections 
Claims 1, 4-9, 11-13, 15-26 and 30-38 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The amendment narrowed the aminosterol to squalamine ASD as well as the symptoms to be evaluated. The rejection was overcome and is, therefore, withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


New rejection - Claims 1, 4-9, 11-13, 15-26, and 30-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “ASD-related symptom” is indefinite and is not a term of art. The specification does not mention or provide a clear definition of the term. One would not clearly understand what would constitute a “ASD-related symptom”. Thus, one of ordinary skill in the art would not be apprised of the metes and bounds of the claimed invention. 
However, the term “ASD-symptom” is not indefinite because it is a common term of art and would, therefore, be clearly understood by one of ordinary skill in the art. 
To obviate the rejection, it is suggested that all recitations of the term “ASD-related symptom” be changed to “ASD symptom”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

New rejection, necessitated by amendment - Claims 1, 4-9, 11-13, 15-26, and 30-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zasloff (US 20150368290 A) in view of Posey el al. (“Pharmacotherapeutic management of autism.”, Expert Opinion on Pharmacotherapy (2001), 2:4, 587-600, DOI:
10.1517/14656566.2.4.587), Pang et al. (“Constipation in children with autism and autistic spectrum disorder.” Pediatr Surg Int 27, 353–358 (2011) https://doi.org/10.1007/s00383-010-2680-8), Beck et al. (US 6,020,310 A) and Erickson et al. (US 2019/0321367 A1).

Claimed invention 
The invention is drawn to treating known symptoms in ASD patients and administering one drug, i.e., squalamine, with the particular step of increasing its as needed to ameliorate the symptom. 

Prior art
Zasloff teaches administration of oral (see abstract and throughout) squalamine to a human subject for stimulation of the intestinal enteroendocrine system for treating a lymphoma patient with constipation, comprising administration of squalamine. See title; 0234-0235. To induce repression of lymphoma, human received an initial daily dose of one 50 mg capsule of squalamine and her bowels began to move, the change in this symptom indicating treatment of constipation. See 0235. See also Claim 3. Repeat clinical chemistry studies were performed. Squalamine treatment continued. The patient received dexamethasone as well. See Id. Zasloff further mentions that autism spectrum disorder (ASD) is one of the disorders that may be treated by an aminosterol (e.g., squalamine) of the invention. See Claims 3, 7. 
While Zasloff discloses squalamine for the treatment of constipation and other disorders such as autism spectrum disorder (ASD), Zasloff does not explicitly exemplify treating an ASD patient by identifying the symptom in the ASD patient and escalating the squalamine dose for optimal treatment of symptoms the claimed (e.g., sleep disturbance, avoidance of eye-contact, echolalia, etc.).
However, Zasloff further teaches that the aminosterol can be administered at an initial dose and then increased to a dose that elicits a desired response for clinical symptoms and signs. For example, Zasloff teaches the following:
“Effective dosing regimens can in-part be established by measuring the rate of excretion of the orally administered aminosterol and correlating this with clinical symptoms and signs. Exemplary dosing regimens include, but are not limited to: (1) Initiating with a "low" initial daily dose, and gradually increasing the daily dose until a dose is reached that elicits evidence of the activation of the enteric nervous system, where the "low" dose is from about 10-about 100 mg per person, and the final effective daily dose is between about 25-about 1000 mg/person; (2) Initiating with a "high" initial dose, which necessarily stimulates the enteric nervous system, and reducing the subsequent daily dosing to that required to elicit a clinically acceptable change in bowel behavior, with the "high" daily dose being between about 50-about 1000 mg/person, and the subsequent lower daily oral dose being between about 25-about 500 mg/person; (3) Periodic dosing, where an effective dose can be delivered once every about 2, about 3, about 4, about 5, about 6 days, or once weekly, with the initial dose determined to capable of eliciting an Aminosterol Induced Response.”
See 0107. 
This demonstrates very clearly that Zasloff recognizes that the dose amount is a result effective variable that can be adjusted in order to optimize the effect of the active drug in a patient, i.e., activation of the enteric nervous system or improve the symptom of movement of bowel (0235). Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  It would have been customary for an artisan of ordinary skill to determine the optimal dosing regimen to achieve the desired results.  Therefore, one of ordinary skill in the art would have found it prima facie obvious to treat ASD by titrating an aminosterol such as squalamine in order to optimize the treatment of ASD through treating symptoms thereof. 

Regarding the specific symptoms claimed in Claim 1, it was already well-known that ASD patients are treated by ameliorating the symptoms (e.g., constipation, depression, sleep disturbances, poor eye contact, etc.) commonly suffered by them using effective amounts of pharmaceutical agents. For example, Posey teaches pharmacological management for ASD patients is best aimed at targeting symptoms. See abstract. It was also well-known that ASD patients suffer from GI symptoms and frequently present with constipation. See title; p. 353 last full sentence. Pang suggests development of treatments for constipation in ASD patients. See abstract. It was also already known that that patients with ASD have symptoms including poor eye contact, echolalia, sleep disturbances, repetitive motion, and neurodegeneration. For example, Beck teaches that ASD is treated by treating by ameliorating symptoms including poor eye contact (col:19, 1st ful par.), echolalia (Id.), sleep disturbances (Claim 25), repetitive motion (col 9:~58-60), and neurodegeneration presented as a loss of Purkinje cells (col. 2:5). It was also already known that patients with ASD have symptoms including depression, self-injury and cognitive impairment. For example, Erickson also teaches that ASD is treated by ameliorating its symptoms. See 0003. Other known symptoms of ASD are depression (Claim 20), self-injury (claim 7), and cognitive impairment (0002).
Accordingly, one of ordinary skill in the art would have found the invention to be prima facie obvious over the teachings of the prior art at the time the invention was filed because, given that it was known that ASD was treated by ameliorating its symptoms, one of ordinary skill in the art would have sought to identify one or more ASD symptoms – (e.g., constipation (Pang); poor eye contact, echolalia, sleep disturbances, repetitive motion, and neurodegeneration (Beck); depression, self-injury, cognitive impairment (Erickson)) – to ameliorate in the treatment of ASD (see Posey) and administer an initial dose of squalamine followed by escalation of the dose to provide an effective amount of squalamine to ameliorate the ASD symptom(s) (Zasloff).  Thus,
one of ordinary skill in the art would have reasonably sought to take advantage of the ASD-treating effects of squalamine (Zasloff mentions ASD as treatable with the aminosterol) in order to ameliorate the symptoms suffered by ASD patients and escalating the squalamine to effective doses.
Accordingly, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill before the effective filing date of the claimed invention.   

Regarding Claims 4, 8 and 9, which recite dose amounts (Claims 4 and 9) and oral administration (Claims 8 and 9), Zasloff teaches oral administration and exemplifies 50 mg dose as outlined above. Reads on Claims 32, 35, 36.

Regarding Claims 5, which mentions the subject is a human (Claim 5) and the aminosterol is squalamine (Claim 6), Zasloff exemplifies treatment of a human with squalamine. See 0234-0235. Squalamine reads on Claims 34. Claim 33, which mentions a human is the subject, is also met.

Regarding Claim 7, Zasloff meets the limitations required by Claim 7 because Zasloff teaches Periodic dosing, where an effective dose can be delivered once every about 2, about 3, about 4, about 5, about 6 days, or once weekly. See 0107. Reads on Claim 38.

Regarding Claim 11, which mentions that the dose is escalated every about 1 to 14 days, Zasloff teaches exemplary dosing regimens include: (1) initiating with a “low” initial daily dose, and gradually increasing the daily dose, i.e., about 1 day. See 0083. Claim 12 is met by daily dosing described by Zasloff. Reads on Claim 37.

Regarding Claim 13, wherein the onset of ASD is slowed or halted over a period of time, Zasloff teaches the treatment of autism by administering aminosterol. The slowing or halting of ASD is a necessary outcome of the action of administering the same agent, an aminosterol, to the same population, an autism patient.

Claims 15-25 mention several known symptoms of ASD patients, e.g., constipation, depression, echolalia, avoidance of eye contact, self-injury, repetitive motion and cognitive impairment. Given that ASD is mentioned as a disorder treatable by administration of an aminosterol such as squalamine, the symptoms treatment or inhibition or reduction of associated symptoms would be reasonable considered to be an intrinsic result of administration of the amino sterol to patients with ASD.  

Claim 26 recites that an additional active agent is administered.  Zasloff teaches administration of an additional active. See Claim 21 and 22.

Regarding Claim 30, wherein the symptom is sleep disorder or sleep disturbance, Zasloff teaches relief of a patient having constipation. See Example 7. See 0234-0235. See also Claim 3.  The improvement of sleep disorder was exemplified (reads on Claim 31). See 0177. 

Response to arguments and declaration
Applicant argues that squalamine acts by a mechanism different from what is suggested by the prior art. Particularly, Applicant believes “squalamine directly acts on an underlying mechanism of ASD pathogenesis.” The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). While Applicant may believe the invention works by a different mechanism, the prior art still suggests administration of squalamine to ASD patients. The mechanism by which it works would be an intrinsic effect of administration of squalamine to the ASD patient.
Applicant asserts that the claimed invention is directed to the discovery that aminosterol dosages should be “patient-optimized” as the therapeutically effective amount is “patient specific”. Applicant argues that Zasloff does not teach or suggest dose modification of the aminosterol. Zasloff, however, teaches the following at par. 0107:
“Effective dosing regimens can in part be established by measuring the rate of excretion of the orally administered aminosterol and correlating this with clinical symptoms and signs. Exemplary dosing regimens include, but are not limited to: (1) Initiating with a "low" initial daily dose, and gradually increasing the daily dose until a dose is reached that elicits evidence of the activation of the enteric nervous system, where the "low" dose is from about 10-about 100 mg per person, and the final effective daily dose is between about 25-about 1000 mg/person; (2) Initiating with a "high" initial dose, which necessarily stimulates the enteric nervous system, and reducing the subsequent daily dosing to that required to elicit a clinically acceptable change in bowel behavior, with the "high" daily dose being between about 50-about 1000 mg/person, and the subsequent lower daily oral dose being between about 25-about 500 mg/person; (3) Periodic dosing, where an effective dose can be delivered once every about 2, about 3, about 4, about 5, about 6 days, or once weekly, with the initial dose determined to capable of eliciting an Aminosterol Induced Response.”
Thus, contrary to Applicants position, including the position the Zasloff only teaches fixed doses, Zasloff teaches dose modification of the aminosterol to arrive at a therapeutically effective amount optimum for the patient being treated. The fact that Zasloff teaches such modification would clearly indicate that the amount of aminosterol is optimized for the specific patient. Accordingly, Applicant’s attempt to distinguish Zasloff’s teachings regarding dose optimization from Applicant’s “patient-optimized” dosing is merely a matter of semantics. This difference in wording is immaterial.
Applicant argues that the claims are directed to treating ASD and no longer recite treating symptoms of ASD. This argument is not persuasive because the claimed invention is drawn to identifying well-known symptoms in an ASD patient and administering squalamine to the patient to provide an effective amount for the ASD symptom.  Additionally, the prior art teaches that treatment of ASD patients should encompass treating their ASD-associated symptoms.
For these reasons, the rejection is deemed to still be proper and is, therefore, maintained. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Maintained rejection - Claims 1, 4-9, 11-13, 15-26, and 30-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 13-17, and 19-23 of copending Application No. 16/530,127 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set is drawn to treating constipation thereby treating conditions associated with constipation by administering aminosterol and titrating the dose to an effective amount. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to arguments
Applicant argues that the claimed invention is directed to treating a disorder, not the symptoms of the disorder. This is not persuasive because the invention is drawn to treating a symptom (e.g., constipation) of a disorder (i.e., ASD) with an optimized does of squalamine. The rejection is, therefore, maintained.

Maintained rejection - Claims 1, 4-9, 11-13, 15-26, and 30-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 and 25-26 of copending Application No. 16/530,051 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to treating depression with aminosterol and titrating to an effective amount, i.e., a symptom of ASD.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to arguments
Applicant argues that the claimed invention is directed to treating a disorder, not the symptoms of the disorder. This is not persuasive because the invention is drawn to treating a symptom (e.g., constipation) of a disorder (i.e., ASD) with an optimized does of squalamine. The rejection is, therefore, maintained.

Maintained rejection - Claims 1, 4-9, 11-13, 15-26, and 30-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-9, 11-24 and 26 of copending Application No. 16/530,295 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims and the instant claims are drawn to treating constipation as a symptom of a disorder wherein constipation is a characteristic of the disorder to provide constipation relief.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to arguments
Applicant argues that the claimed invention is directed to treating a disorder, not the symptoms of the disorder. This is not persuasive because the invention is drawn to treating a symptom (e.g., constipation) of a disorder (i.e., ASD) with an optimized does of squalamine. The rejection is, therefore, maintained.

Maintained rejection - Claims 1, 4-9, 11-13, 15-26, and 30-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of copending Application No. 16/530,247 (reference application) in view of Lopes Da Silva (US 2016/0303159) and Zasloff (US 2015/0368290 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claim set is drawn to treating MSA by treating symptoms thereof including constipation by administering an aminosterol and titrating the dose to an effective amount.
However, while the reference claims do not teach MSA as currently claimed, the prior art confirms constipation is a symptom of MSA and constipation can be ameliorating in the treatment of patients with MSA. See Lopes Da Silva: “A combination for use according to the invention, or a nutritional composition of the invention can be used for treating synucleopathies related/associated constipation, including (besides PD) dementia with Lewy bodies, and multiple system atrophy.” See Lopes Da Silva; 0139. Thus, one of ordinary skill in the art would have combined the references because each one teaches treatment of diseases or disorders involving constipation as a symptom by treating the constipation. Thus, one of ordinary skill in the art would have found it obvious to treat ASD or symptoms of ASD such as depression by administering an aminosterol such as squalamine. The artisan would have reasonably recognized that depression and ASD can be treated by treatment of associated constipation. Thus, one of ordinary skill in the art would have found it obvious to administer an aminosterol for treating ASD or associated depression because Zasloff teaches that squalamine is effective for treating a disorder by relieving constipation symptoms of a disorder and thereby provide release for the disorder.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to arguments
Applicant argues that the claimed invention is directed to treating a disorder, not the symptoms of the disorder. This is not persuasive because the invention is drawn to treating a symptom (e.g., constipation) of a disorder (i.e., ASD) with an optimized does of squalamine. The rejection is, therefore, maintained.

Maintained rejection - Claims 1, 4-9, 11-13, 15-26, and 30-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,040,817 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set is drawn to treating a constipation while the instant Claims do so in order to treat ASD patients by administering a starting dose and escalating up to an effective dose.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065.  The examiner can normally be reached on M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRIS E SIMMONS/            Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/            Supervisory Patent Examiner, Art Unit 1629